Order issued October 4, 2022




                                     In The
                               Court of Appeals
                                    For The
                         First District of Texas

                               NO. 01-19-00095-CV

    BAYLOR MIRACA GENETICS LABORATORIES, LLC, Appellant

                                       V.

                THOMAS BRANDON PERTHUIS, Appellee

                     On Appeal from 80th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-16991


              MEMORANDUM ORDER ON REMAND
            RELATED TO BRIEFING AND MEDIATION

      On June 27, 2022, the Supreme Court of Texas remanded this case to this

Court to consider the sufficiency of the evidence “under the proper legal

framework” and to address the remainder of the arguments made by appellant,

Baylor Miraca Genetics Laboratories, LLC. See Perthuis v. Baylor Miraca

Genetics Labs., LLC, 645 S.W.3d 228, 244 (Tex. 2022).
                                 BRIEFING SCHEDULE

      The Court determines in light of the supreme court’s opinion that briefing

from the parties to address the issues on remand is appropriate. Accordingly, the

Court orders the parties to file additional briefing of no more than 5,000 words

each. The brief on remand of appellant is due 30 days from the date of this order.

The brief on remand of appellee is due 30 days from the date appellant’s brief on

remand is filed.

                              REFERRAL TO MEDIATION

      The Court further determines that it is appropriate to refer this appeal for

resolution on remand by mediation.1 See TEX. CIV. PRAC. & REM. CODE ANN.

§§ 154.021, 154.022(a), 154.023. Accordingly, the Court orders that this appeal be

referred to mediation unless any party to the appeal files an objection with the

Clerk of this Court within ten days after receiving this order. See id. § 154.022(b).

      The parties shall choose a qualified mediator and agree on a reasonable fee

for the mediator’s services.2 See id. §§ 154.052, 154.054(a).

      The Court sets the following deadlines:

      •      No later than 15 days from the date that this order is issued, the
      parties shall file with the Clerk of this Court a completed “Parties’
      Notification to Court of Mediator.”          This document can be

1
       If the parties chose to mediate, the Court will entertain a motion to suspend
the briefing schedule set out in this order until mediation is completed.
2
      The Court does not recommend mediators.
      downloaded from the forms page of the Court’s website at
      http://www.txcourts.gov/1stcoa.

      •      No later than 45 days from the date that this order is issued, the
      parties shall conduct the mediation.

      •     No later than two days from the conclusion of the mediation,
      the parties and the mediator shall advise the Clerk of this Court in
      writing whether the parties did or did not settle the underlying dispute.

      All parties, or their representative with full settlement authority, shall attend

the mediation with their counsel. The mediator shall encourage and assist the

parties in reaching a settlement of their dispute but may not compel or coerce the

parties to enter into a settlement agreement.          See id. § 154.053(a).       All

communications relating to the mediation are confidential and not subject to

disclosure, except as set forth by law. See id. § 154.073. The Clerk of this Court,

however, will file this order, any objection to this order, and the completed

“Parties’ Notification to Court of Mediator” with the other documents filed in this

appeal that are available for public inspection.

      Unless expressly authorized by the disclosing party, the mediator may not

disclose to either party information given in confidence by the other and shall at all

times maintain confidentiality with respect to communications relating to the

subject matter of the dispute. See id. § 154.053(b). Unless the parties agree

otherwise, all matters, including the conduct and demeanor of the parties and their
counsel during the settlement process, are confidential and may never be disclosed

to anyone, including this Court. See id. § 154.053(c).

      The Court will consider the agreed fee for the mediator’s services to be

reasonable and tax that fee as a cost of the appeal unless the parties agree to

another method of payment. See id. § 154.054.



                                             ___/s/ Richard Hightower_____
                                             Justice Richard Hightower
                                             Acting Individually